Title: To George Washington from John Pray, 30 November 1782
From: Pray, John
To: Washington, George


                  
                     Sir.
                     Nyack Novr 30th 1782
                  
                  I send with the bearer of this the mast of the Garland Man of War.  Who deserted from her the day before yesterday in York.  likewise yesterdays paper.  I am inform’d the fleet sailed last Saturday, and Wednesday last. a fleet of Transports arrived from England about 18. in number the most of them Empty.  I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedient and most Humble Servt
                  
                     Jno. Pray Capt.
                  
               